Citation Nr: 0310296	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability. 

2.  Entitlement to a rating in excess of 30 percent for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1969.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Albuquerque, New Mexico, which 
declined to reopen a claim of entitlement to service 
connection for a right wrist disability, and denied a rating 
in excess of 30 percent for a right shoulder disability.  In 
April 2003, the Board reopened the claim of entitlement to 
service connection for right wrist disability.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304,
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.

In the instant case, in April 2003 the Board reopened the 
claim of entitlement to service connection for a right wrist 
disability, triggering applicable duty to assist provisions.  
In addition, the veteran and his spouse allege that his right 
shoulder disability has increased in severity since he was 
last examined by VA in November 2000.  

Regarding the issue of service connection for a right wrist 
disability, the evidence indicates the veteran has a history, 
along with diagnosis, of right wrist pain and impairment.  
Service medical records include a November 1967 report of 
examination on the veteran's entry onto active duty, when it 
was noted that he had a prominent knob on the right distal 
ulna.  The examiner noted that the knob was congenital.  An 
October 1968 clinical record indicates the veteran fell on 
his right forearm, and complained of pain and tenderness on 
his right forearm, elbow, and wrist.  The evidence further 
reveals current diagnosis and evidence of "post-traumatic 
changes" in the right wrist (see report of August 1994 VA X-
rays).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify any VA 
and non-VA health care providers that 
have treated him for any right shoulder 
and/or right wrist problems from January 
2002 to the present.  Obtain and 
associate with the claims file complete 
such records from all sources identified.
Whether or not the veteran responds, the 
RO should obtain any VA medical records 
pertaining to treatment the veteran has 
received for any right shoulder and/or 
right wrist problems which are not 
already associated with the claims file.
2.  After the above is completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine whether he has a right wrist 
disability that is, as likely as not, 
related to service.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on review of the 
record, including service medical records 
and an examination of the veteran, the 
examiner should provide a diagnosis for 
any current right wrist disability the 
veteran has and opine whether it is at 
least as likely as not that such 
disability was incurred in or aggravated 
(worsened in severity beyond any natural 
progression) during service.  The 
examiner must explain the rationale for 
any opinion given.  

The examiner should also examine the 
veteran to determine the current severity 
of his service-connected right shoulder 
disability.  The examiner should review 
the claims folder (including treatment 
reports) in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
right shoulder with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All functional 
limitations resulting from the right 
shoulder disability are to be identified, 
and to the extent possible, a distinction 
should be made between the functional 
limitations attributable to the right 
shoulder impingement and any functional 
limitations attributable to any other 
medical disorders.  The examiner should 
note whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
shoulder.  If there is no limitation of 
motion or function, or no objective 
indications of pain, such facts must be 
noted in the report.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement 
or activity), and the effectiveness of 
any pain medication or other treatment 
for relief of pain.  The examiner should 
discuss the effect the right shoulder 
disability has upon the veteran's daily 
activities, including employment.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
Veterans Claims Assistance Act of 2000.  
If so, such should be accomplished.  The 
RO should then readjudicate the veteran's 
claims.  If either remains denied, the RO 
should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




